DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Number 7,420,743).
With regard to independent claim 1, although Lai et al teaches a spectacle lens comprising (column 3, lines 15-16): a first volume element group (Figures 6A and 6B, High Index Polymer), wherein the first volume element group includes a plurality of first volume elements, wherein the plurality of first volume elements is arranged on grid points of a geometric grid to form a first partial grid, wherein the first volume elements are configured to jointly form a first part of the spectacle lens (column 15, lines 1-14) having a dioptric power (column 2, lines 11-14, wherein refractive power is proportional to the dioptric power); and a second volume element group (Figures 6A and 6B, Low Index Polymer), wherein the second volume element group includes a plurality of second volume elements, wherein the plurality of second volume elements is arranged on the grid points of the geometric grid to form a second partial grid (column 15, lines 1-14), wherein the second volume elements are configured to jointly form a second part of the spectacle lens having a dioptric power (column 2, lines 11-14, wherein refractive power is proportional to the dioptric power), wherein the first partial grid and the second partial grid are arranged to penetrate one another (Figures 6A and 6B), wherein the first volume elements are made from a first material and the second volume elements are made from a second material that differs from the first material (column 2, lines 6-8), wherein a transition between one of the first volume elements and an adjoining one of the second volume elements is 3 and 1 mm3 (column 12, lines 21-23), wherein each second volume element from among the 20 second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), or wherein each first volume element from among the first volume element group and each second volume element from among the second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), Lai et al fails to explicitly teach wherein the first dioptric power is for vision at a first distance and the second dioptric power is for vision at a second object distance that differs from the first object distance.  However, it should be noted that Lai et al does teach the two polymers as having different refractive indices (column 2, lines 11-12) and wherein the refractive index varies in a desired fashion as a function of position within the optical element (column 2, lines 14-15 and column 3, lines 25-28), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical element, as taught by Lai et al, by selecting materials having a desired refractive index to achieve an element providing multifocal vision for the wearer.
With regard to independent claim 2, although Lai et al teaches a spectacle lens comprising (column 3, lines 15-16): a first volume element group (Figures 6A and 6B, High Index Polymer), wherein the first volume element group includes a plurality of first volume elements, wherein the plurality of first volume elements is arranged on grid points of a geometric grid to form a first partial grid, wherein the first volume elements are configured to jointly form a first part of the spectacle lens (column 15, lines 1-14) having a dioptric power (column 2, lines 11-14, wherein refractive power is proportional to the dioptric power); and a second volume 3 and 1 mm3 (column 12, lines 21-23), wherein each second volume element from among the 20 second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), or wherein each first volume element from among the first volume element group and each second volume element from among the second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), Lai et al fails to explicitly teach wherein respectively one of the first surface elements and respectively one of the second surface elements, which adjoin one another, are arranged at an angle to one another or arranged to form a step.  However, it should be noted that Lai et al does teach precisely controlling the type, position and amount of the polymer deposited on the substrate (column 1, lines 21-23), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical element, as taught by Lai et al, by controlling the position and shape of the deposited polymer to provide the desired vision correction.
3 and 1 mm3 (column 12, lines 21-23), wherein each second volume element from among the 20 second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), or wherein each first volume element from among the first volume element group and each second volume element from among the second volume element group has a volume of between 1000 μm3 and 1 mm3 (column 12, lines 21-23), Lai et al fails to explicitly teach wherein a transition between one of the first volume elements and an adjoining one of the second volume elements is implemented 
With regard to dependent claim 4, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 2, and further teaches such a spectacle lens wherein the first volume elements are made of a first material and wherein the second volume elements are made of a second material that differs from the first material (column 2, lines column 2, lines 6-7).
With regard to dependent claim 5, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a spectacle lens wherein the first material has a refractive index and wherein the second material has a second refractive index that differs from the first refractive index (column 2, lines column 2, lines 11-12).
With regard to dependent claim 6, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a spectacle lens wherein at least one of the first partial grid or the second partial grid is two-dimensional (Figure 6A).
With regard to dependent claim 7, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such 
With regard to dependent claims 8-17, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach the first object distance to differ from the second object distance by a specified amount.  However, it should be noted that Lai et al does teach the two polymers as having different refractive indices (column 2, lines 11-12) and wherein the refractive index varies in a desired fashion as a function of position within the optical element (column 2, lines 14-15 and column 3, lines 25-28), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical element, as taught by Lai et al, by selecting materials having a desired refractive index, and therefore provide different viewing distances for the wearer, to achieve an element providing multifocal vision with respect to the individual prescription needs of the wearer.
With regard to dependent claim 9, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches wherein the first volume element group and the second volume element group are arranged on a surface carrier (column 2, lines 4-5).
With regard to dependent claim 12, Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a spectacle lens further comprising: a coat arranged on the first volume element group and the second element group (column 20, lines 40-42 and Figure 9, element 930).
With regard to dependent claim 13, although Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Number 7,420,743) as applied to claim  9 above, and further in view of Meron et al (U.S. Patent Publication 2006/0050235).
With regard to dependent claim 10, although Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, wherein Lai et al further teaches such a spectacle lens wherein the carrier has an object-side surface on which the first volume element group and the second volume element group are arranged is the eye-side surface of the carrier, or wherein the carrier has an eye-side surface on which the first volume element group and the second volume element group are arranged is the object-side surface of the carrier, or the surface on which the first volume element group and the second volume element group are arranged is the eye-side and/or the object-side surface of the carrier (column 20, lines 38-40), Lai et al fails to teach wherein the object-side or an eye-side surface of the carrier is spherical, toric or free-form.  In a related endeavor, Meron et al teaches a lens blank having a spherical or toric surface (page 2, paragraph [0015]), such that it would have been .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Number 7,420,743) as applied to claim  9 above, and further in view of Gupta et al (U.S. Patent Number 5,847,803).
With regard to dependent claim 11, although Lai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, Lai et al fails to teach such a spectacle lens wherein the carrier has a refractive index gradient.  In a related endeavor, Gupta et al teaches a lens blank having a refractive index gradient (column 4, lines 14-16), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the ophthalmic lens blank, as taught by Lai et al, with the lens blank having a refractive index gradient, as taught by Gupta et al, to provide various optical powers to satisfy various prescriptions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
28 April 2021